MEMORANDUM **
Jose Mario Rodriguez-Mata petitions for review of an order of the Board of *558Immigration Appeals (“BIA” or “Board”) dismissing his appeal and affirming the Immigration Judge’s order of deportation. We have jurisdiction under 8 U.S.C. § 1252 and we deny the petition. Because the parties are familiar with the facts and procedural history, we do not recount them here.
This Court reviews Petitioner’s constitutional claims de novo. Masnauskas v. Gonzales, 432 F.3d 1067, 1069 (9th Cir.2005). The BIA’s reasonable interpretation and application of the immigration laws are generally entitled to deference. INS v. Aguirre-Aguirre, 526 U.S. 415, 425, 119 S.Ct. 1439, 143 L.Ed.2d 590 (1999); Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.2004).
Mr. Rodriguez-Mata claims that: (1) Matter of Blake, 23 I. & N. Dec. 722 (BIA 2005), was wrongly decided and is inconsistent with the statutory regime; (2) that if Matter of Blake is upheld it would violate his rights under the equal protection component of the Fifth Amendment’s Due Process Clause by treating him differently from re-entering aliens for no rational reason; and (3) that Matter of Blake is such a departure from past Board practice that its retroactive application to him violates his right to due process. Because these same arguments were raised and rejected in Abebe v. Gonzales, 493 F.3d 1092 (9th Cir.2007), we reject them here.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.